Opinion of the court was delivered by
Lowbie, C. J.
We are not sure that the learned judge below did not spread his principle a little too widely to have it accepted as a legal definition of fraud, but if we were sure that he had we should have difficulty in reversing this judgment ; because, not having the evidence given in our paper books, we cannot certainly say that the jury has applied the instructions so as to do wrong to the plaintiff.
In the absence of the evidence, the best we can do is to take the defendant’s version of its substance. There we find that the fraud alleged and found consisted of actual misrepresentations of a material character made by the plaintiff and relied on by the defendant to his injury, and intended for his reliance, and known by the plaintiff to be untrue, and this certainly is fraud, and entitled the defendant to the defence set up.
Judgment affirmed.